Michigan Supreme Court
                                                                                            Lansing, Michigan
                                                             Chief Justice:               Justices:



Syllabus                                                      Bridget M. McCormack
                                                             Chief Justice Pro Tem:
                                                              David F. Viviano
                                                                                          Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                          Richard H. Bernstein
                                                                                          Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                 In re RELIABILITY PLANS OF ELECTRIC UTILITIES FOR 2017–2021

           Docket Nos. 158305 through 158308.              Argued on application for leave to appeal
      November 7, 2019. Decided April 2, 2020.

              The Association of Businesses Advocating Tariff Equity (ABATE) (Docket Nos. 158305
      and 158306) and Energy Michigan, Inc. (Docket Nos. 158307 and 158308) each appealed an order
      of the Michigan Public Service Commission (MPSC) implementing MCL 460.6w. The MPSC
      order imposed a local clearing requirement on individual alternative electric suppliers. The name
      “alternative electric suppliers” reflects that these providers give consumers a choice (i.e., an
      alternative) about the upstream provider of their power; it has no relationship to renewable energy.
      The local clearing requirement represented the amount of capacity resources that were required to
      be in the local resource zone in which the electric supplier’s demand was served. Before MCL
      460.6w was enacted, the MPSC did not impose a local clearing requirement on individual
      alternative electric suppliers; the Midcontinent Independent System Operator (MISO)—the
      regional transmission organization responsible for managing the transmission of electric power in
      a large geographic area—applied a local clearing requirement as a whole to the geographic area
      covered by MISO’s local clearing requirement. ABATE and Energy Michigan challenged the
      MPSC’s interpretation of MCL 460.6w, and Energy Michigan further asserted that the MPSC
      order improperly imposed new rules that were not promulgated in compliance with the
      Administrative Procedures Act (APA), MCL 24.201 et seq. The Court of Appeals, METER, P.J.,
      and GADOLA and TUKEL, JJ., consolidated the appeals and reversed the MPSC’s decision, holding
      that no provision of MCL 460.6w clearly and unmistakably authorized the MPSC to impose a local
      clearing requirement on individual alternative electric suppliers and that the MPSC could impose
      a local clearing requirement only exactly as MISO does—on a zonal basis. 325 Mich App 207
      (2018). Accordingly, the Court of Appeals concluded that the MPSC was not permitted to impose
      a local clearing requirement on any provider individually. Because the Court of Appeals held that
      MCL 460.6w did not provide the MPSC with the authority to impose a local clearing requirement
      on individual alternative electric suppliers, the Court of Appeals found it unnecessary to reach the
      question whether the MPSC’s decision concerning the local clearing requirement resulted in
      improperly imposed rules that were not promulgated in compliance with the APA. The MPSC
      and Consumers Energy Company sought leave to appeal in the Supreme Court, and the Supreme
      Court ordered and heard oral argument on whether to grant the applications or take other action.
      504 Mich 894 (2019); 504 Mich 895 (2019).
       In a unanimous opinion by Chief Justice MCCORMACK, the Supreme Court, in lieu of
granting leave to appeal, held:

        MCL 460.6w imposes resource adequacy requirements on electric service providers in
Michigan and delegates authority to the MPSC to plan for energy capacity in the retail market by
setting and enforcing capacity obligations for all energy providers in the state. MCL 460.6w
authorizes the MPSC to determine both the local clearing requirement and the planning reserve
margin requirement with the same text; no statutory language imposes additional requirements or
limitations on the MPSC for setting the local clearing requirement versus the planning reserve
margin requirement. However, despite the identical language describing the MPSC’s authority for
determining both elements of its capacity obligation, the Court of Appeals concluded that there
was a difference based on its review of the entire statute. But that conclusion was unfounded; in
fact, a contextual review of the statute supported the opposite conclusion. Furthermore, MCL
460.6w requires cooperation with MISO, not adopting MISO’s methodology for one capacity
obligation only. Nor does the requirement that a capacity charge must coordinate with, and not
conflict with, MISO’s planning process require the MPSC to duplicate MISO’s zonal local clearing
requirement. Accordingly, the Court of Appeals misread MCL 460.6w when it read into the
statutory text a requirement that the MPSC impose Michigan’s local clearing requirement using
the same methodology MISO does. The Court of Appeals further misunderstood the differences
between the wholesale and retail capacity markets when it held that the MPSC could not impose a
local clearing requirement on alternative electric suppliers individually. The planning reserve
margin requirement in MCL 460.6w includes no measure of in-zone resources as MISO’s does
with its zonal resource credits; instead, MCL 460.6w accounts for in-zone capacity in the
providers’ individual local clearing requirement. And the Court of Appeals did not make clear
what the relevant “zone” would be in its interpretation of the local clearing requirement. If it meant
that the MPSC could only impose a local clearing requirement that maps exactly onto MISO’s
zonal measurement, that interpretation would make little sense given MISO’s zone geography and
the MPSC’s authority. A contextual understanding of the MCL 460.6w capacity planning process
and MISO’s process supports a plain reading of the statute. In requiring that each provider,
including alternative electric suppliers, meet an individual local clearing requirement, the MPSC
did what the statute required of it to ensure reliability of retail electric markets in Michigan.
Accordingly, the Court of Appeals erred when it held that the MPSC could not impose a local
clearing requirement on alternative electric suppliers individually.

       Reversed and remanded to the Court of Appeals for further proceedings, including
addressing whether the MPSC’s order complied with the APA.




                                     ©2020 State of Michigan
                                                                Michigan Supreme Court
                                                                      Lansing, Michigan
                                       Chief Justice:                 Justices:



OPINION                                 Bridget M. McCormack
                                       Chief Justice Pro Tem:
                                        David F. Viviano
                                                                      Stephen J. Markman
                                                                      Brian K. Zahra
                                                                      Richard H. Bernstein
                                                                      Elizabeth T. Clement
                                                                      Megan K. Cavanagh


                                                        FILED April 2, 2020



                        STATE OF MICHIGAN

                           SUPREME COURT



 In re RELIABILITY PLANS OF ELECTRIC
 UTILITIES FOR 2017–2021.


 ASSOCIATION OF BUSINESSES
 ADVOCATING TARIFF EQUITY,

           Appellee,

 v                                                      No. 158305

 CONSUMERS ENERGY COMPANY,

           Appellant,

 and

 MICHIGAN PUBLIC SERVICE
 COMMISSION, ENERGY MICHIGAN,
 INC., and MICHIGAN ELECTRIC AND
 GAS ASSOCIATION,

           Appellees.
ENERGY MICHIGAN, INC.,

          Appellee,

v                                   No. 158306

CONSUMERS ENERGY COMPANY,

         Appellant,

and

MICHIGAN PUBLIC SERVICE
COMMISSION and MICHIGAN
ELECTRIC AND GAS ASSOCIATION,

          Appellees.


ASSOCIATION OF BUSINESSES
ADVOCATING TARIFF EQUITY,

          Appellee,

v                                   No. 158307

MICHIGAN PUBLIC SERVICE
COMMISSION,

          Appellant,

and

CONSUMERS ENERGY COMPANY,
ENERGY MICHIGAN, INC., and
MICHIGAN ELECTRIC AND GAS
ASSOCIATION,

         Appellees.




                                2
 ENERGY MICHIGAN, INC.,

               Appellee,

 v                                                            No. 158308

MICHIGAN PUBLIC SERVICE
COMMISSION,

               Appellant,

 and

CONSUMERS ENERGY COMPANY and
MICHIGAN ELECTRIC AND GAS
ASSOCIATION,

               Appellees.


BEFORE THE ENTIRE BENCH

MCCORMACK, C.J.
       In 2016, the Legislature passed Public Act 341 to ensure reliability of the state’s

electric grid. The act charged the Michigan Public Service Commission (MPSC), which

regulates retail electricity markets, with setting what are known as “capacity requirements”

for a four-year period. Those capacity requirements are imposed upon the state’s electricity

providers. MCL 460.6w. As explained below, “capacity” refers roughly to the electrical

system’s ability to meet future demand, especially at times of very high demand.

       At issue here is what exactly the MPSC can require of one category of those

providers, known as “alternative electric suppliers,” under the act. Alternative electric

suppliers sell electricity to retail customers in Michigan, but they use other providers’

infrastructure to deliver it. The name “alternative electric suppliers” reflects that these



                                             3
providers give consumers a choice (i.e., an alternative) about the upstream provider of their

power; it has no relationship to renewable energy.

       As the Court of Appeals correctly observed, Act 341 requires every provider in the

marketplace to meet the capacity requirements set by the MPSC, and capacity is measured

using both a “planning reserve margin requirement” and a “local clearing requirement.” In

re Reliability Plans of Electric Utilities for 2017–2021, 325 Mich App 207, 224-225; 926

NW2d 584 (2018). To explain, the planning reserve margin requirement is the total

amount of electricity that a given provider must make available to meet its customers’

demand (think quantity). The local clearing requirement is the amount of that electricity

which the provider must produce or purchase locally (think location). Important to the

question we decide here, these are not original concepts. Although the terms have slightly

different meanings in different contexts, the body to whom the federal regulator (the

Federal Energy Regulatory Commission) has delegated operational responsibility over the

wholesale electricity markets affecting most of Michigan, the Midcontinent Independent

System Operator (MISO), also uses these terms for its capacity planning.

       While the Court of Appeals also correctly observed that the act requires each

provider to meet the planning reserve margin requirement and the local clearing

requirement as set by the MPSC, it held that “no provision of MCL 460.6w clearly and

unmistakably authorizes the MPSC to impose a local clearing requirement on individual

alternative electric [suppliers].” Id. at 224. The panel’s mistaken conclusion hinged on its

misunderstanding that the MPSC could impose a local clearing requirement only exactly

as MISO does. Id. at 225-226.




                                             4
       In particular, the panel misread the statute’s requirements that the MPSC coordinate

with the organizations that are responsible for federal regulation of the wholesale electricity

market—in this case, MISO—to mean that the MPSC must impose a local clearing

requirement in the very same methodological manner that MISO does. Id. at 226. MISO,

a different regulatory body from the MPSC with a very different jurisdiction and mandate,

imposes a local clearing requirement with reference to certain geographic zones. But Act

341 does not refer to or contemplate zones at all. Moreover, and confusingly, the panel did

not say what the relevant “zone” is or might be under MCL 460.6w. And while the panel

focused on the lack of clear language allowing the MPSC to impose the local clearing

requirement on alternative electric suppliers individually, its holding that the MPSC could

impose a local clearing requirement only on providers together within a zone means that

the MPSC may not impose a local clearing requirement on any provider individually, a

logical inference that calls the panel’s conclusion into still greater question. In short, its

holding misread the statutory language, misunderstood MISO’s wholesale capacity

measurements, and failed to appreciate how the MPSC’s regulatory jurisdiction differs

from MISO’s.

       The Legislature authorized the MPSC to set a planning reserve margin requirement

and a local clearing requirement for each energy provider in the state, including alternative

electric suppliers, and required each, in turn, to meet those capacity measurements

individually or face the consequences set by statute. We reverse and remand to the Court

of Appeals for further proceedings not inconsistent with this opinion.




                                              5
                       I. FACTS AND PROCEDURAL HISTORY

                 A. ELECTRICITY MARKETS AND REGULATION

       Background

       Electricity is unique. First, it cannot be stored in very large quantities (yet). Second,

for technical reasons implied by the laws of physics (not among the laws this Court

interprets authoritatively), the supply of electricity must match demand in real time;

otherwise, the electrical system is susceptible to massive and highly disruptive blackouts

and brownouts, which can cascade across the state and the country. Third, much of

everyday life depends on its reliable supply, from smartphone addiction to the operation of

businesses to the defense of the nation. Given electricity’s distinct qualities and our

dependence on its ready availability for virtually everything, state and federal governments

regulate power markets carefully, and the regulatory regime is complex.

       By way of relevant background, state governments regulate retail power markets,

while the federal government regulates wholesale power markets—where electricity

generators send power to those who will ultimately deliver it to consumers—and the

transmission of electricity among states.

       Given the importance of meeting demand, the federal government also regulates

“capacity.” As noted above, capacity is the ability to satisfy demand for electricity when

demand peaks. In a capacity market, electricity suppliers make the guarantee that they can

indeed meet demand at the hypothetical highest-use moments. 1


1
 Regulators overseeing capacity calculate peak demand using the hottest days of the year
and add a “reserve margin”—that is, some extra capacity—to ensure that suppliers meet
even unexpectedly high spikes of demand. See, e.g., Coalition of Midwest Power


                                               6
       Michigan has four categories of electricity providers that sell to retail customers:

(1) investor-owned utilities, commonly referred to, simply, as utilities (or public utilities);

(2) municipally owned utilities (munis); (3) cooperative electric utilities (coops); and

(4) alternative electric suppliers. The Legislature delegated regulatory authority to the

MPSC to “regulate all rates, fares, fees, charges, services, rules, conditions of service, and

all other matters pertaining to the formation, operation, or direction of public utilities.”

MCL 460.6(1). 2 Because alternative electric suppliers are not public utilities, they are not

subject to the MPSC’s complete power and jurisdiction, although they are subject to the

MPSC for some purposes. Compare MCL 460.6 with MCL 460.10g(1)(a).

       Evolving regulatory regimes

       Historically, geography determined a consumer’s electricity provider.              The

customer base for early utilities, munis, and coops was located within the geographic areas

each served. For practical reasons—the wires connecting providers and consumers only

ran so far and could carry only so much electricity—a provider could sell electricity only



Producers, Inc v Midcontinent Indep Sys Operator, Inc, 166 FERC ¶ 61,159, at p 3 (2019).
For this opinion, it is sufficient to understand that the regulatory goal is making sure
demand will always be enough to meet supply. Electrical capacity is sometimes expressed
intuitively by analogy to a shopping mall parking lot. Shopping malls typically build
parking lots with far more space than is required on average days. But they do so to plan
for the very unusual days (during the holiday shopping periods) when the demand for
parking space spikes. But for such sound planning, malls could not accommodate peak
demand for parking. The importance of a stable electrical supply makes planning for peak
electricity demand essential. Thus, electricity providers offer capacity in the form of
promises to supply and demonstrations that they have resources they can call upon to meet
demand.
2
 Munis are exempt from this degree of MPSC regulation, MCL 460.6, as are coops, which
are owned and self-regulated by the members they serve, MCL 460.33.


                                              7
within its geographical boundary, and a consumer could not receive service from a provider

outside that boundary. This was the noncompetitive era of electricity.

       The energy shortages of the 1970s along with technological and infrastructure

improvements over recent decades eventually led to policy changes toward increased

competition in electricity markets in many parts of the country. Reflecting such dynamics,

the Legislature, in 2000, passed the Customer Choice and Electricity Reliability Act, Public

Acts 141 and 142 of 2000, MCL 460.10 et seq., in part to encourage the MPSC to promote

competition in Michigan’s electricity market. MCL 460.10(b). The acts allowed Michigan

electric customers the opportunity to purchase electricity from an alternative electric

supplier—a provider other than a local utility. 2000 PA 141. In 2008, the Legislature

passed Public Act 286 to cap alternative electric suppliers’ market share by tasking the

MPSC with ensuring that no more than 10% of any utility’s average retail sales are supplied

with electricity from an alternative electric supplier. 3 MCL 460.10a(1)(a). As noted above,

alternative electric suppliers provide electricity to retail customers but do not physically

deliver it to them. MCL 460.10g(1)(a). They meet demand by delivery through the




3
  This applies generally to all providers with some limits. Any retail customer of a coop
with a peak load of one megawatt or greater shall be provided the opportunity to choose an
alternative electric supplier. MCL 460.10x(1). The governing bodies of munis possess the
authority to determine whether to permit their customers to choose an alternative electric
supplier subject to the governing body’s continuing jurisdiction to regulate rates, charges,
terms, and conditions. MCL 460.10y(1).



                                             8
existing local infrastructure. Electricity sold by alternative electric suppliers may even be

generated outside Michigan. 4

       While the MPSC regulates in-state retail energy markets in Michigan, the Federal

Energy Regulatory Commission (FERC) regulates interstate wholesale energy and

transmission markets under the Federal Power Act, 16 USC 791a et seq. 16 USC 824; see

also Fed Energy Regulatory Comm v Electric Power Supply Ass’n, 577 US ___, ___; 136

S Ct 760, 766; 193 L Ed 2d 661 (2016). This federal-wholesale and state-retail divide

characterized electricity regulation for decades. 5 The federal and state regulators may

share and coordinate responsibility over capacity, sometimes referred to as “resource

adequacy.” Federal and state regulators, however, both aim to ensure that suppliers of

electricity have enough capacity so that customers have adequate resources available to

them (and at fair prices) when demand is high.

       The FERC has described this complicated, shared responsibility as follows:

       [T]he question of jurisdiction over resource adequacy is a complex matter
       that represents “the confluence of state-federal jurisdiction.” While we are
       cognizant of the traditional role of state and local entities in regulating
       resource adequacy, we are also aware of our responsibility under the [Federal


4
  Not every state allows alternative electric suppliers to engage in its retail electricity
market. The 17 states that do, including Michigan, are considered part of a more
competitive retail market. The states allowing some degree of choice are California,
Connecticut, Delaware, Illinois, Maine, Maryland, Massachusetts, Michigan, New
Hampshire, New Jersey, New York, Ohio, Oregon, Pennsylvania, Rhode Island, Texas,
and Virginia. Competitive retail markets present a more complicated regulatory puzzle
because alternative electric suppliers may obtain energy from another state and sell it
within the state.
5
 See generally Robert R. Nordhaus, The Hazy “Bright Line”: Defining Federal and State
Regulation of Today’s Electric Grid, 36 Energy L J 203 (2015).


                                             9
       Power Act] to ensure the reliability of the system and that wholesale rates are
       just and reasonable. We will defer to state and local entities’ decisions when
       possible on resource adequacy matters, but in doing so we will not shirk our
       congressionally-mandated responsibilities. We find that the adequacy of
       resources can have a significant effect on wholesale rates and services and
       therefore is subject to Commission jurisdiction. [California Indep Sys
       Operator Corp, 119 FERC ¶ 61,076, at p 212 (2007) (citation omitted).]

In short, because capacity (resource adequacy) has wholesale as well as retail implications,

both federal and state governments regulate it.

       Since 1999, the FERC has granted regional institutions known as Regional

Transmission Organizations the authority to oversee some aspects of energy markets within

large regional areas in order to improve efficiency and grid reliability, eliminate

opportunity for discriminatory transmission practices, improve market performance, and

facilitate lighter direct federal regulation. Regional Transmission Organizations, 89 FERC

¶ 61,285, at p 3 (1999). Regional Transmission Organizations are independent bodies

formed as collaborative efforts between public utilities, nonpublic utilities, state officials,

and all affected interest groups to address all industry operational and reliability issues.

Regional Transmission Organizations, 90 FERC ¶ 61,201, at pp 1, 4 (2000). Participation

in a Regional Transmission Organization is voluntary for all members—but the FERC’s

goal was that all providers would promptly participate. Id. at 8-9. MISO is a Regional

Transmission Organization. Midwest Indep Transmission Sys Operator, Inc, 97 FERC

¶ 61,326, at p 1 (2001). 6




6
 MISO has since been renamed. It is now known as the Midcontinent Independent System
Operator, not the Midwest Independent System Operator, as it was in its 2001 application.



                                              10
       Federal capacity requirements within MISO

       MISO has been the primary Regional Transmission Organization overseeing the

wholesale electricity markets in the Midwest, including most of Michigan, since it was

authorized by the FERC in 2001. 7 Id. MISO’s capacity market includes resource adequacy

planning for its wholesale electric market. In plain English, MISO oversees a market to

ensure that the supply of electricity will be sufficient to satisfy unexpectedly high demand.

It does so looking ahead for a period of one year, successively.

       MISO has divided its geographical jurisdiction into 10 “local resource zones” to

maximize efficiency in the different wholesale markets. See Figure 1 below.

       Figure 1. Map of MISO’s United States Region, Separated by Zone. 8




7
 The MISO coverage region includes at least parts of 15 states: Arkansas, Illinois, Indiana,
Iowa, Kentucky, Louisiana, Michigan, Minnesota, Mississippi, Missouri, Montana, North
Dakota, South Dakota, Texas, and Wisconsin.
8
  MISO, 2019/2020 Planning Resource Auction (PRA) Results (April 12, 2019), p 5,
available at  (accessed February 24, 2020).



                                             11
       Michigan participates in two of MISO’s zones. Most of the Lower Peninsula is in

Local Resource Zone 7 (all but the southwest corner of the state, which MISO does not

regulate at all; we will return to that point later), 9 and the Upper Peninsula is in Zone 2,

along with most of Wisconsin.

       The federal capacity planning process—through MISO—works about like this:

each annual planning year, MISO requires all energy providers within a given MISO zone,

including alternative electric suppliers, to submit documentation of the electric output each

provider expects to be able to reliably produce during the upcoming year. MISO uses this

reported amount to regulate capacity. In connection with the same forecasting, MISO also

sets what it calls a planning reserve margin requirement for each provider. Midcontinent

Indep Sys Operator, Inc, 165 FERC ¶ 61,067, at p 2 (2018). MISO’s planning reserve

margin requirement is largely, but not only, a quantity measure; it also includes a location

requirement. That is, the planning reserve margin requirement requires each provider to

have sufficient “Zonal Resource Credits” from within a given MISO zone. Put differently,

to meet its planning reserve margin requirement, as required by MISO, a provider must

demonstrate the availability of not only enough capacity, but enough local capacity.


9
 The southwest portion of Michigan’s Lower Peninsula is not included in any MISO region
on this map. Although most providers in Michigan joined MISO and are included in one
of these two MISO zones, the providers in the southwest corner of the Lower Peninsula
did not. Instead, they joined a different FERC-approved Regional Transmission
Organization, PJM Interconnection, which coordinates and oversees wholesale electricity
markets across all or part of 13 states (Delaware, Illinois, Indiana, Kentucky, Maryland,
Michigan, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee, Virginia, and West
Virginia) and the District of Columbia.          See FERC, Electric Power Markets
 (accessed February 24,
2020) [https://perma.cc/9YVJ-JDGF].


                                             12
       A local element is an important part of capacity planning because when there are

insufficient local resources available to meet demand, resources must come from afar.

Given the constraints of the electrical grid in moving power large distances from state to

state, distant resources can undermine reliability. See, e.g., Borenstein & Bushnell,

Electricity Restructuring: Deregulation or Reregulation?, 23 Reg 46, 51 (2000). Thus,

there is a connection between the efficient and reliable supply of electricity, on the one

hand, and meeting demand at least in part through local resources, on the other hand, which

is why efficiency still requires some geographically based planning.

       At the risk of slight oversimplification (a risk worth running in this context),

technological and infrastructural dynamics presented the opportunity for greater

competition by making possible the upstream supply of electricity from providers beyond

a local utility only up to a point. To some extent, though, the supply of electricity is still

constrained by local and regional factors. There is thus a trade-off between promoting

competition in the form of facilitating supply from alternative and potentially far-off

sources and protecting reliability by ensuring that most demand is satisfied locally and

regionally to avoid the congestion that threatens reliability.

       To help strike that balance, MISO determines the amount of local energy required

by a provider’s planning reserve margin requirement in part by imposing the local clearing

requirement. The local clearing requirement establishes the total amount of capacity that

must originate within a MISO zone to reduce the risk of blackouts. Midcontinent Indep

Sys Operator, Inc, 165 FERC ¶ 61,067, at p 2 (2018). MISO determines its local clearing

requirement first by calculating the amount of resources a zone’s grid could reasonably be

expected to import during peak demand times. This provides an indication of the extent to


                                             13
which congestion constraints limit the amount of out-of-zone resources that can be used to

satisfy (peak) demand. The rest must therefore be supplied locally or zonally in order to

meet that demand. Midcontinent Indep Sys Operator, Inc, 148 FERC ¶ 61,091, at p 2

(2014). Thus the local clearing requirement is a component of each provider’s planning

reserve margin obligation, and MISO’s “Zonal Resource Credits” are used to verify

satisfaction of the local clearing requirement.

       Stay with us. There are three ways an electricity provider can accumulate the Zonal

Resource Credits to satisfy MISO’s version of the local clearing requirement, but one is

less attractive than the others. It can: (1) self-supply those in-zone resources (i.e., generate

it locally); (2) contract with other providers within the zone (i.e., buy it locally); or, if it

cannot do either of those, it can (3) participate in MISO’s single-year “Planning Resource

Auction.” MISO’s Planning Resource Auction is an auction to set wholesale capacity

prices MISO conducts for each planning year. The auction serves as a marketplace through

which any registered provider can sell or purchase units of capacity (essentially, guarantees

of an ability to call on resources to meet demand).

       After the auction, MISO totals the amount of in-zone capacity the zone’s providers

report through self-supply (option 1), in-zone contracting (option 2), and the auction

(option 3). If MISO concludes that the total in-zone capacity cannot meet demand at the

highest peak moments (i.e., cannot satisfy the local clearing requirement), MISO punishes

those providers in the zone who relied on the auction for enough Zonal Resource Credits

to meet their planning reserve margin requirement. MISO does so by raising the auction’s




                                              14
clearing price to a “penalty rate.” 10 The penalty rate thus increases prices on every provider

that cannot meet its planning reserve margin requirement with local resources—that is,

those that resorted to the auction. In other words, if MISO believes that too much electricity

will be coming into a given zone from other zones thereby jeopardizing reliability, MISO

makes it expensive for providers who are not producing or buying electricity within that

zone to rely on the capacity auction. Midcontinent Indep Sys Operator, Inc, 162 FERC

¶ 61,176, at p 24 (2018).

       Thus, for purposes of the wholesale power market overseen by MISO, every

provider has individual capacity obligations that include requirements for total quantity

(how much power) and location (where it comes from). And with respect to the latter,

MISO’s planning reserve margin requirement requires each energy provider to produce or

purchase in-zone capacity, or risk paying a steep price. MISO’s penalty rate is imposed on

individual providers—individual providers must pay it, and each provider pays in

proportion to the amount it relied on the auction for its Zonal Resource Credits.




10
   For any year in which the local clearing requirement is not met, MISO sets the auction
rate at the cost of new entry, which is based on the estimated costs to build a new natural-
gas-fueled combusting turbine plant in the zone. Historically, the cost of new entry is
significantly higher than the auction’s clearing price. For example, in MISO’s Zone 7
(most of Michigan’s Lower Peninsula), the 2017/2018 auction clearing price was $1.50 per unit
and the cost of new entry was $260.00 per unit. MISO, 2017/2018 Planning Resource
Auction Results (April 14, 2017), p 8, available at  (accessed February
24, 2020) [https://perma.cc/NG3A-65QW].


                                              15
                    B. MISO’S 2016 TARIFF AND PUBLIC ACT 341

       The specific authority that Regional Transmission Organizations like MISO derive

from the FERC is reflected in “tariffs.” The FERC must approve tariffs with respect to all

terms and conditions of electrical service, rates charged (prices), schedules, contracts, and

service agreements. Thus, when MISO seeks any change in its rate-making authority, it

must apply for a new tariff with the FERC. The FERC either approves MISO’s tariff,

thereby setting rates and other terms, or not.

       In November 2016, MISO sought the FERC’s approval of a newly proposed three-

year capacity auction to complement its single-year auction described above. MISO’s goal

in devising a three-year auction was greater assurance of longer-term grid reliability (three

years instead of one) in states with competitive retail markets. The idea was that the best

way to plan for longer-term reliability was to make plans for a longer term. MISO would

have allowed these states to permit electricity suppliers to participate in a three-year auction

instead of the one-year auction. Midcontinent Indep Sys Operator, Inc, MISO Transmittal

Letter to the FERC, sent November 1, 2016 (FERC Docket No. ER17-284), p 5, available

at . MISO’s proposal also included giving these states an

opportunity to implement a “prevailing state compensation mechanism,” which would

allow the state, instead of MISO, to take responsibility over its own long-term resource

adequacy planning. Id. at 24.

       More than a month later, with bipartisan support in both chambers and—to

complicate matters—while MISO’s tariff request for a three-year auction plan was pending

before the FERC, the Michigan Legislature passed Public Act 341 to promote and ensure

the long-term reliability of Michigan’s electric grid. 2016 PA 341; 2016 Senate Journal


                                              16
2137; 2016 House Journal 2502. The act imposes resource adequacy requirements on

Michigan’s electricity providers in the retail market and enforced by the MPSC. 11

      Because the Legislature passed Act 341 while MISO’s application for the multi-

year auction was pending before the FERC, the act recognized that the MPSC’s specific

charge would depend on whether the FERC approved MISO’s pending tariff application.

If the FERC approved it, then the MPSC could decide whether to allow Michigan

electricity suppliers to have the option to participate in the three-year MISO auction,

leaving longer-term planning to MISO, or, instead, whether the MPSC would implement a

prevailing state compensation mechanism that would obviate the need for MISO’s

planning. MCL 460.6w(1). If the FERC did not approve MISO’s pending tariff, Act 341

provided that the MPSC would have to implement a state reliability mechanism—its own

plan to ensure the reliability of the state’s electric grid, as directed by MCL 460.6w(8).

MCL 460.6w(2); MCL 460.6w(12)(h). Act 341 thus reflected a legislative view that if the

FERC accepted MISO’s proposed tariff to move to a three-year auction, the MPSC would

be best equipped to decide whether MISO’s increasingly advanced capacity planning was

best for Michigan.




11
   MCL 460.6w uses the terms “resource adequacy” and “capacity” to explain the
obligations providers must meet under the law. Throughout the statute and this opinion,
the terms refer to the same idea—an amount of local resources that gives the regulator
confidence that the system will be reliably strong to reduce the likelihood of blackouts
during the predicted conditions of highest electricity use.



                                           17
       The FERC rejected MISO’s tariff.12 Midcontinent Indep Sys Operator, Inc, 158

FERC ¶ 61,128, at p 4 (2017). That triggered the MPSC’s obligation under MCL 460.6w

to develop and implement a state reliability mechanism. MCL 460.6w(2). The statute

required the MPSC to develop a state reliability mechanism that would ensure that each

electric provider could meet capacity obligations in the state retail market for four years

forward. MCL 460.6w(8) and (12)(h). The statute further required the MPSC to set new

“capacity obligations,” employing the familiar MISO measurement terms—a planning

reserve margin requirement (how much) and a local clearing requirement (sourced

locally). And finally the statute gave the MPSC enforcement tools to use when a provider

failed to meet the capacity obligations, necessary for any capacity requirement to work in

practice. MCL 460.6w(8).

      To meet these new legislative mandates, the MPSC held technical conferences to

engage the various electric providers collaboratively about how each would meet the

requirements, as the methodology and math in this area can be challenging.           In re

Reliability Plans, order of the Public Service Commission, entered September 15, 2017




12
   The FERC’s order rejecting MISO’s tariff mentioned several reasons: (1) the proposal
did not show that it was “just and reasonable, and not unduly discriminatory or
preferential”; (2) the proposed multi-year auction would be used only in a small portion of
MISO’s total load because it only applied in competitive retail markets and would create a
bifurcated MISO capacity market by time and price; (3) the FERC was not persuaded that
such a market would lead to efficient and desirable outcomes; (4) such a market might
create price volatility; and (5) MISO had not explained or provided clear language to show
that these bifurcated markets would not lead to improper or inefficient allocations.
Midcontinent Indep Sys Operator, Inc, 158 FERC ¶ 61,128, at pp 2-4 (2017).



                                            18
(Case No. U-18197), pp 2-4. The MPSC also accepted comments from stakeholders on

issues related to timing, methodology, and the local clearing requirement in particular. Id.

          Act 341 defined the local clearing requirement and the planning reserve margin

requirement for state-law purposes as follows:

                 “Local clearing requirement” means the amount of capacity resources
          required to be in the local resource zone in which the electric provider’s
          demand is served to ensure reliability in that zone as determined by the
          appropriate independent system operator for the local resource zone in which
          the electric provider’s demand is served and by the commission under
          subsection (8). [MCL 460.6w(12)(d).][13]

                 “Planning reserve margin requirement” means the amount of capacity
          equal to the forecasted coincident peak demand that occurs when the
          appropriate independent system operator footprint peak demand occurs plus
          a reserve margin that meets an acceptable loss of load expectation as set by
          the commission or the appropriate independent system operator under
          subsection (8). [MCL 460.6w(12)(e).]

Following the MPSC’s technical conferences—which included consultation with MISO,

as specifically required by MCL 460.6w(8)(c) and (d)—and the comments submitted by

stakeholders, the MPSC presented its final order at its September 15, 2017 meeting. Id. at

30, 35.

          The MPSC concluded that MCL 460.6w authorized it to set a local clearing

requirement for each individual provider, requiring that each provider either own or have

contractual rights to enough resources within the state to meet a local clearing requirement



13
  Each time MCL 460.6w uses the term “the appropriate independent system operator,” it
refers to the Regional Transmission Organization. It is generally MISO, but, as noted, PJM
Interconnection is the appropriate independent system operator for the southwest portion
of the state.



                                              19
as set by the MPSC for four years forward. Id. at 47. The MPSC put off implementation

of a new local clearing requirement for planning years 2018 through 2021 so that it could

gather more information about how to assess it through a formal hearing process. Id.14

The MPSC designed this phased-in approach to mitigate any burden the local clearing

requirement placed on alternative electric suppliers in particular. Id. at 22-23.

                         C. APPEAL OF THE MPSC’S ORDER

       The Association of Businesses Advocating Tariff Equity (ABATE) and Energy

Michigan, Inc., each appealed the MPSC’s September 15, 2017 order. They argued that

the MPSC exceeded its authority by determining that it could impose a forward-looking

local clearing requirement on individual alternative electric suppliers. The Court of

Appeals consolidated the cases and reversed the MPSC’s decision. In re Reliability Plans,

325 Mich App at 210 & n 3. The panel concluded that MCL 460.6w(8)(c) did not use

“clear and unmistakable language” allowing the MPSC to impose a local clearing

requirement on alternative electric suppliers individually. Id. at 225, citing Consumers

Power Co v Pub Serv Comm, 460 Mich 148, 155-156; 596 NW2d 126 (1999). 15 The panel


14
  The MPSC later opened a contested-case proceeding for determining the process and
requirements for a forward locational requirement for generation resources under MCL
460.6w. In re Contested Case Proceeding, order of the Public Service Commission,
entered October 11, 2017 (Case No. U-18444). The contested case concluded with the
MPSC continuing to recommend the incremental approach but allowing certain out-of-
zone resources to count as exceptions toward meeting an entity’s forward local clearing
requirement. In re Contested Case Proceeding, order of the Public Service Commission,
entered June 28, 2018 (Case No. U-18444), p 131.
15
  Energy Michigan also argued in the Court of Appeals that the MPSC’s order imposed
new rules on electric providers in Michigan without required compliance under the
Administrative Procedures Act, MCL 24.201 et seq. In re Reliability Plans, 325 Mich App


                                             20
further concluded that MCL 460.6w authorized the MPSC to impose a local clearing

requirement on a zonal basis only and that therefore the MPSC did not have the authority

“to impose a local clearing requirement on individual providers.” In re Reliability Plans,

325 Mich App at 226.

      Consumers Energy Company and the MPSC sought leave to appeal. We directed

the Clerk to schedule oral argument on the applications, addressing “whether the Court of

Appeals erred in holding that 2016 PA 341 does not authorize the Michigan Public Service

Commission to impose a local clearing requirement on individual alternative electric

suppliers.” In re Reliability Plans of Electric Utilities for 2017–2021, 504 Mich 894, 894

(2019); In re Reliability Plans of Electric Utilities for 2017–2021, 504 Mich 895, 895

(2019).

                            II. STANDARD OF REVIEW

      We review whether the MPSC exceeded its scope of authority, a question of law,

de novo. Consumers Power Co, 460 Mich at 157. We also review de novo questions of

statutory interpretation. Mich Ass’n of Home Builders v Troy, 504 Mich 204, 212; 934

NW2d 713 (2019). Reviewing an issue de novo means that we review the legal issue

independently, without deference to the lower court. People v Bruner, 501 Mich 220, 226;

912 NW2d 514 (2018).



at 210. The panel did not consider this argument, finding it unnecessary to do so once it
determined that MCL 460.6w did not provide the MPSC with the authority to impose a
local clearing requirement on individual alternative electric suppliers. Id. at 234-235.
Because the issue goes beyond the scope of the briefing we requested and was not
addressed by all parties in the lower courts, we decline to address it, but it should be
addressed by the Court of Appeals on remand.


                                           21
                                     III. ANALYSIS

     ACT 341 AUTHORIZES THE MPSC TO IMPOSE A LOCAL CLEARING
  REQUIREMENT ON ALL ENERGY PROVIDERS, INCLUDING ALTERNATIVE
                ELECTRIC SUPPLIERS, INDIVIDUALLY

       Final decisions, rulings, and orders of the MPSC must be authorized by law. 1963

Const, art 6, § 28. The MPSC has no common-law powers; it has only the authority granted

to it by the Legislature. Consumers Power Co, 460 Mich at 155-156. The MPSC has the

authority to interpret the statutes it administers and enforces. Clonlara, Inc v State Bd of

Ed, 442 Mich 230, 240; 501 NW2d 88 (1993). Courts give the agency’s statutory

interpretation respectful, nonbinding consideration and do not overturn it absent cogent

reasons. In re Complaint of Rovas Against SBC Mich, 482 Mich 90, 103; 754 NW2d 259

(2008).

       What authority a statute gives an agency is a matter of statutory interpretation. The

primary goal of statutory interpretation is to give effect to the Legislature’s intent. Bank

of America, NA v First American Title Ins Co, 499 Mich 74, 85; 878 NW2d 816 (2016).

Statutory interpretation begins with examining the plain language of the statute. Id. When

that language is clear and unambiguous, no further judicial construction is required or

permitted. Here, the parties do not dispute that Act 341 delegated authority to the MPSC

to plan for energy capacity in the retail market by setting and enforcing capacity obligations

for all energy providers in the state. They disagree only about one particular aspect of that

authority: whether the MPSC can impose one of those obligations, a local clearing

requirement, on alternative electric suppliers individually.

       The Court of Appeals correctly concluded that Subsection (8)(b) of the act requires

each electric provider to show that it could meet the capacity obligations set by the MPSC,


                                             22
In re Reliability Plans, 325 Mich App at 224, and that those capacity obligations include

both a planning reserve margin requirement and a local clearing requirement, id. at 226.

The statute also clearly gives the MPSC enforcement tools to use if a provider fails to show

that it can meet these MPSC-set capacity obligations. For electric utilities, the MPSC has

full jurisdiction and control, so it may use one of its preexisting regulatory tools. MCL

460.6w(8)(b)(iii). For cooperative or municipally owned utilities, the MPSC does not have

the same degree of control, but the Attorney General has the power to sue when a provider

does not meet its capacity obligations. MCL 460.6w(8)(b)(ii). And when an alternative

electric supplier cannot make a successful demonstration, the MPSC’s tool under the act is

to require that the provider pay a “capacity charge” taken up after a contested case under

MCL 460.6w(3). 16 MCL 460.6w(8)(b)(i).

       Yet the Court of Appeals held that the MPSC could not impose a local clearing

requirement on alternative electric suppliers individually. Id. at 224-225. The panel

asserted that “reading MCL 460.6w as a whole indicates that the MPSC must impose a

local clearing requirement on alternative electric suppliers in a manner consistent with

MISO—that is, on a zonal basis and not individually.” Id. at 226. 17 While the panel held




16
  The capacity charge is a penalty rate for alternative electric suppliers that do not provide
enough local electricity resources. Although the rate amounts may be different, the concept
parallels the cost-of-new-entry penalty rate MISO uses for providers who cannot meet in-
zone capacity.
17
  The Court of Appeals reached this conclusion without providing any guidance about
what it meant by a “zonal basis.” Given its reliance on its understanding of MISO’s
process, a zonal basis could refer to MISO’s zones. Or it could define the state as the


                                             23
only that the zonal requirement meant the MPSC could not impose any location

requirement on alternative electric suppliers individually, if the MPSC is limited to

determining a local clearing requirement only for a zone, no individual provider would

have to produce or purchase any set amount of locally produced electricity. 18

       This holding reflects a number of missteps. First, it read into the statutory text a

requirement that the MPSC impose Michigan’s local clearing requirement using the same

methodology MISO does. That misreading moreover misunderstood how MISO’s local

clearing requirement really functions. MISO’s zonal local clearing requirement is only a

tool for setting individual provider in-zone capacity requirements in another capacity

measurement—Zonal Resource Credits. In addition, MCL 460.6w does not refer to zones

at all, MISO’s or any other zones. Nor is it at all clear why zones would be relevant to the

MPSC, Michigan’s regulator for regulating providers within this state.

       A. THE COURT OF APPEALS MISREAD THE TEXT OF MCL 460.6w

       The Court of Appeals justified its conclusion that the MPSC could only set a local

clearing requirement “on a zonal basis” based on its “review of the entire statute.” In re




relevant zone for this statute. For reasons explored later, neither interpretation makes
sense.
18
   Although most utilities use many local resources, the age of generation facilities and
availability of in-state resources may change in time. It is possible that even these
producers will have to rely on importing resources to meet their customers’ demand. See
Brief for DTE Energy as Amicus Curiae (November 19, 2018) (Docket No. 158305) at
8 n 6. The purpose of MCL 460.6w is to ensure long-term reliability of the grid, and the
MPSC needs to have a mechanism to ensure that all producers help guarantee that the
system is not in constant danger of blackouts.


                                            24
Reliability Plans, 325 Mich App at 225. But that conclusion was not rooted in the statute’s

text.

        As explained, MCL 460.6w authorizes the MPSC to set two capacity obligations—

the local clearing requirement and planning reserve margin requirement.                 MCL

460.6w(8)(c); see also In re Reliability Plans, 325 Mich App at 224. The statute authorizes

the MPSC to determine both obligations with the same text.                The MPSC must

“[r]equire . . . that each alternative electric supplier, cooperative electric utility, or

municipally owned electric utility demonstrate to the commission . . . that [it] . . . owns or

has contractual rights to sufficient capacity to meet its capacity obligations . . . .” MCL

460.6w(8)(b) (emphasis added). No statutory language imposes additional requirements

or limitations on the MPSC for setting the local clearing requirement versus the planning

reserve margin requirement; they are only addressed in the plural.

        Perhaps given this text, the appellees do not challenge the MPSC’s authority to

impose a planning reserve margin requirement on providers individually; that is what the

statute says. But despite the identical language describing the MPSC’s authority for

determining both elements of capacity obligation, the Court of Appeals decided there was

a difference based on its “review of the entire statute.” In re Reliability Plans, 325 Mich

App at 225. That contextual reading, according to the panel, “suggests that the MPSC is

obligated to apply the local clearing requirement in a manner consistent with MISO.” Id.

We see no contextual reason to ignore the statute’s clear language. The parallel treatment

of the MPSC’s authority as to both capacity obligations is meaningful—the MPSC can set

a planning reserve margin requirement for each provider individually, and it can do the

same for a local clearing requirement.


                                             25
       No less, we read the contextual language differently too. The statute requires

cooperation with MISO, not adopting MISO’s methodology for one capacity obligation

only. 19 On its face, the statute requires the MPSC to seek the appropriate independent

system operator’s assistance when it sets a local clearing requirement and planning reserve

margin requirement:

              In order to determine the capacity obligations, request that the
       appropriate independent system operator provide technical assistance in
       determining the local clearing requirement and planning reserve margin
       requirement. If the appropriate independent system operator declines, or has
       not made a determination by October 1 of that year, the commission shall set
       any required local clearing requirement and planning reserve margin
       requirement, consistent with federal reliability requirements. [MCL
       460.6w(8)(c).]

The statute’s emphasis on cooperation makes sense: state retail capacity planning should

be coordinated with federal interstate wholesale capacity planning.

       The Court of Appeals read the requirement that the capacity obligations were to be

“consistent with federal reliability requirements” somehow to mean that the MPSC must

“observe MISO’s general practice of imposing local clearing requirements on a zonal, not

an individual, basis.” In re Reliability Plans, 325 Mich App at 226. But the text of

Subsection 8(c) does not support that reading whatsoever.


19
  Wherever the statute required the MPSC to seek assistance from or coordinate with “the
appropriate independent system operator,” the Court of Appeals substituted in MISO. In
re Reliability Plans, 325 Mich App at 216 n 7 (quotation marks omitted). This ignores
both that another independent system operator, PJM Interconnection, plays a regulatory
role in Michigan and that the voluntary nature of participation in an independent system
operator means that MISO may not always be predominant in the state. When this opinion
refers to MISO instead of “the appropriate independent system operator” it is to
demonstrate that, even operating under the Court of Appeals’ assumption, it reached the
wrong result.


                                            26
       The statute gives the MPSC clear instructions: it must seek the technical assistance

of the independent system operator (MISO) in determining the capacity obligations by

October 1. If the independent system operator (MISO) declines to provide that assistance,

or does not provide it by October 1, then the MPSC “shall set any required local clearing

requirement and planning reserve margin requirement, consistent with federal reliability

requirements.” MCL 460.6w(8)(c) (emphasis added).

       In fact, the MPSC sought and received technical assistance from MISO in

determining a planning reserve margin requirement and a local clearing requirement before

October 1, satisfying Subsection (8)(c). See In re Reliability Plans, order of the Public

Service Commission, entered September 15, 2017 (Case No. U-18197), pp 30, 35, 48-49.

The language of Subsection (8)(c) providing for what the MPSC must do in the event it

lacked MISO’s assistance by October 1 was therefore not relevant here.

       But even if MISO had not provided that assistance (or had not done so by October 1)

and the MPSC was therefore to set the capacity measurements “consistent with federal

reliability requirements,” still the Court of Appeals’ interpretation of “consistent with” was

flawed. “Consistent” does not mean “exactly the same as.” Rather, it means “agreeing or

accordant; compatible; not self-contradictory[.]” See Random House Webster’s College

Dictionary (2d ed, 2003); see also Merriam-Webster’s Collegiate Dictionary (11th ed)

(“[M]arked by agreement : COMPATIBLE – usu. used with with[.]”). As MISO itself

explained, the MPSC’s local clearing requirement was consistent with its resource

adequacy planning and the FERC’s precedent to defer to states that choose different but

complementary adequacy requirements.




                                             27
       Additionally, the MPSC’s authority to assess a penalty—a “capacity charge”—on

alternative electric suppliers that do not meet their capacity obligations also requires

coordination with the federal resource capacity process. MCL 460.6w(8)(b)(i). The Court

of Appeals believed that the statutory language in this section also “militate[s] against the

MPSC’s imposition of any local clearing requirements beyond what MISO has established

and instead impose[s] on the MPSC a continuing obligation to observe MISO’s general

practice of imposing local clearing requirements on a zonal, not an individual, basis.” In

re Reliability Plans, 325 Mich App at 226. This too misreads the text:

              A capacity charge shall not be assessed for any portion of capacity
       obligations for each planning year for which an alternative electric supplier
       can demonstrate that it can meet its capacity obligations through owned or
       contractual rights to any resource that the appropriate independent system
       operator allows to meet the capacity obligation of the electric provider. The
       preceding sentence shall not be applied in any way that conflicts with a
       federal resource adequacy tariff, when applicable. [MCL 460.6w(6)].

       The statute requires that if there is a federal resource adequacy process, the MPSC’s

assessment of a capacity charge cannot “conflict[] with” it. MISO has consistently

described the MPSC’s proposed plan as complementary to its single-year capacity

auction—the federal resource adequacy process. See, e.g., Brief for MISO as Amicus

Curiae (November 5, 2018) (Docket No. 158305) at 2. The requirement that a capacity

charge must also coordinate with, and not conflict with, MISO’s planning process does not

require the MPSC to duplicate MISO’s zonal local clearing requirement.

       “Conflict” is defined as “to be contradictory, at variance, or in opposition; clash;

disagree” or “incompatibility or interference, as of one idea, event, or activity with

another[.]” Random House Webster’s College Dictionary (2d ed, 2003); see also Merriam-



                                             28
Webster’s Collegiate Dictionary (11th ed) (defining “conflict,” in part, as “to show

antagonism or irreconcilability : fail to be in agreement or accord ”).   As MISO has explained, an individually imposed local clearing

requirement in the state retail market does not conflict with its wholesale capacity planning

process; it meets separate but complementary goals. In re Contested Case Proceeding,

order of the Public Service Commission, entered June 28, 2018 (Case No. U-18444), p 111

(quoting MISO’s August 30, 2017 reply comments to the MPSC’s investigation into the

electric supply reliability plans of Michigan’s electric utilities for the years 2017 through

2021, Case No. U-18197, “Rather, MISO’s resource adequacy processes are

complementary to the reliability mechanisms of the states”).

       B. THE COURT OF APPEALS MISUNDERSTOOD MISO’S CAPACITY
                              PLANNING

       The Court of Appeals made another mistake in determining that the MPSC was only

permitted to impose a zonal local clearing requirement like MISO does. The panel’s

interpretation misunderstood the differences between the wholesale and retail capacity

markets, and especially MISO’s capacity planning process and the local clearing

requirement’s function in that process.

       As explained, MISO’s authority is limited to that approved by the FERC, which

regulates the interstate power and capacity wholesale and transmission electricity markets.

Electric Power Supply, 577 US at ___; 136 S Ct at 773. 20 Any rate, rule, or practice the


20
  The United States Supreme Court decided Electric Power Supply in 2016, in the midst
of the 17-month period after which the statute at issue was introduced and when it became
Act 341. The United States Supreme Court also decided Hughes v Talen Energy Mktg,


                                             29
FERC approves for MISO’s implementation must affect interstate wholesale rates but may

not affect retail electricity sales. Id. at 774-775. The states have regulatory authority over

electricity sales that stay within state boundaries, especially retail sales. Id. at 775. While

MISO oversees the wholesale markets and the MPSC oversees the retail markets, the two

regulatory bodies work cooperatively to ensure grid reliability and work together on

capacity planning in particular, relevant to both.

       MCL 460.6w codified this cooperation. MCL 460.6w uses capacity measurement

vocabulary also used by MISO in its capacity planning and has the same goal—ensuring

grid reliability by requiring that each provider supply enough electric capacity and enough

local capacity.

       The Legislature enacted MCL 460.6w to require each electricity provider to

demonstrate enough capacity, including in-state capacity, to meet peak demand. But the

statute’s planning reserve margin requirement includes no measure of in-zone resources as

MISO’s does with Zonal Resource Credits; it measures capacity (quantity) only. Instead,

the statute accounts for in-zone capacity in the providers’ individual local clearing

requirement. MCL 460.6w(8).




LLC, 578 US ___; 136 S Ct 1288; 194 L Ed 2d 414 (2016), which held that a state’s
program to subsidize new power generation was preempted by federal law. The Court of
Appeals cited legislative history to support its reading of the statute, finding meaning in
the iterations of the text before the version that passed into law. In re Reliability Plans,
325 Mich App at 228-232. The Michigan Chamber of Commerce’s brief as amicus curiae
explaining that the changes in bill drafts instead reflected the Legislature’s shifting view
of its authority given these United States Supreme Court opinions persuasively rebuts the
panel’s assumption about the legislative history. See Brief for the Michigan Chamber of
Commerce as Amicus Curiae (October 26, 2018) (Docket No. 158305) at 5.


                                              30
       The Court of Appeals’ view that the MPSC must impose its local clearing

requirement zonally because MISO uses a zonal measurement provides no hints about the

economic tools the MPSC could employ to ensure that each Michigan electricity provider

contributed to some zonal local clearing requirement or how the MPSC could restructure

market costs—as MISO does—to penalize the providers responsible for years in which

they do not meet it. In particular, the Court of Appeals did not make clear what the relevant

“zone” would be in its interpretation of the local clearing requirement. If it meant that the

MPSC could only impose a local clearing requirement that maps exactly onto MISO’s

zonal measurement, that interpretation makes little sense given MISO’s zone geography

and the MPSC’s authority. MISO oversees 10 regional zones that span 15 states, and its

boundaries are not drawn according to state lines. (See Figure 1 of this opinion again).

MISO’s Zone 1, for instance, includes all of North Dakota and parts of Montana, South

Dakota, Minnesota, Wisconsin, Iowa, and Illinois. All providers in Zone 2—which

includes Michigan’s Upper Peninsula and most of Wisconsin—and all in Zone 7—which

includes most of Michigan’s Lower Peninsula only—meet MISO’s capacity measurements

for the zone in which they participate. The MPSC, in contrast, is charged with ensuring

the reliability of Michigan’s grid for retail consumers throughout the state.

       The MPSC lacks any authority over Wisconsin providers, which it would need to

impose a local clearing requirement over MISO Zone 2. And while the MPSC has authority

over the southwest corner of the state that participates in a zone regulated by PJM

Interconnection, a different Regional Transmission Organization, the MPSC similarly has

no authority over those parts of Delaware, the District of Columbia, Illinois, Indiana,




                                             31
Kentucky, Maryland, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee,

Virginia, and West Virginia overseen by that system operator.

       A contextual understanding of the MCL 460.6w capacity planning process and

MISO’s process therefore supports a plain reading of the statute.

                                  IV. CONCLUSION

       In requiring that each provider, including alternative electric suppliers, meet an

individual local clearing requirement, the MPSC did what the statute required of it to ensure

reliability of retail electric markets in Michigan. We reverse the judgment of the Court of

Appeals and remand to the Court of Appeals for further proceedings consistent with this

opinion, including addressing whether the MPSC’s order complied with the Administrative

Procedures Act.

                                                         Bridget M. McCormack
                                                         Stephen J. Markman
                                                         Brian K. Zahra
                                                         David F. Viviano
                                                         Richard H. Bernstein
                                                         Elizabeth T. Clement
                                                         Megan K. Cavanagh




                                             32